DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 
Claim 6 is objected to because of the following informalities: It recites “the resolution reduction signal” without adequate antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Arbeiter James Henry et al. [US 20030174243 A1].
Regarding claim 1, Arbeiter teaches:
1. A display apparatus (i.e. user terminal 100- ¶0027) comprising: 
a communicator configured to (i.e. user modem 106- ¶0027) receive video content (i.e. the address of the particular internet web-site being called, the identity of the content at that website being requested to be downloaded to user terminal 100- ¶0028… the downloaded requested-content data may represent text, audio and images (including both still images and moving-picture images)- ¶0029) from a video service server (i.e. content-provider server system 102- ¶0028) through a network (i.e. internet 112- fig1) and transmit data to the video service server (i.e. (1) packetizing the data uploaded over user internet access channel 108 and forwarding these packets over internet 112 to content-provider server system 102 of the called web site- ¶0028); 
an image processor (i.e. user computer and display 104- fig. 1) configured to decode the video content and output an image frame (i.e. As known in the prior art, user computer and display 104 may comprise decompression software for decompressing the selected compressed content before it is displayed by user computer and display 104- ¶0032); and 
an image display (i.e. user computer and display 104- fig. 1) on which the image frame is displayed (i.e. As known in the prior art, user computer and display 104 may comprise decompression software for decompressing the selected compressed content before it is displayed by user computer and display 104- ¶0032), 
wherein the image processor transmits, to the video service server (i.e. control data from a particular user terminal that has been uploaded to a media-content provider- ¶0015), one of a video resolution reduction signal for allowing the video service server to transmit video content having a resolution (i.e. Spatial resolution it self is 2 dimensional (2D), comprising, respectively, the horizontal and vertical resolutions of each frame of the moving image data- ¶0030, fig. 2) lower than a reference resolution (i.e. maximum 3D resolution- ¶0040… the multiresolution data processor calculates the downloading bit rate and reduced spatial, temporal and/or color resolutions of the downloaded content in accordance with the uploaded control data- Abstract) in response to an increase in traffic of the network and a frame rate reduction signal  for allowing the video service server to transmit video content having a frame rate (i.e. while temporal resolution comprises the frame rate of the moving image data- ¶0030, fig. 2) lower than a reference frame rate (i.e. maximum 3D resolution- ¶0040… the multiresolution data processor calculates the downloading bit rate and reduced spatial, temporal and/or color resolutions of the downloaded content in accordance with the uploaded control data- Abstract) in response to an increase in traffic of the network (i.e. each of many users may have the respective data streams of their requested motion pictures simultaneously downloaded to them and many of these motion pictures (particularly in the future) may be high-definition motion pictures.. This leads to undesirable congestion of the total amount of data being downloaded over cable channel 800. This undesirable congestion can be eliminated, or at least minimized, by structurally and functionally modifying user terminal 802 and cable provider's stored digital content terminal 804 in accordance with the above-described teachings of FIGS. 4, 5a, 5b, 6a and 6b.).

Regarding claim 2, Arbeiter teaches all the limitations of claim 1 and Arbeiter further teaches:
	wherein the image processor transmits the one of the video resolution reduction signal and the frame rate reduction signal on the basis of metadata of the video content to the video service server (i.e. a second component of control input 410-k defining a user-chosen type of the various standard compression technologies is applied as control input 508 to block 504- ¶0035).

Regarding claim 11, method claim 11 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 12, method claim 12 corresponds to apparatus claim 2, and therefore is also rejected for the same rationale as listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Arbeiter James Henry et al. [US 20030174243 A1] in view of William Chen et al. [US20100316126A1].
Regarding claim 3, Arbeiter teaches all the limitations of claim 1.
However, Arbeiter does not teach explicitly:

In the same field of endeavor, Chen teaches:
wherein the image processor transmits the one of the video resolution reduction signal and the frame rate reduction signal on the basis of motion vectors of the image frame to the video service server (i.e. A video encoding system encodes video streams for multiple bit rate video streaming using an approach that permits the encoded resolution to vary based, at least in part, on motion complexity- Abstract… Motion complexity is determined by analyzing motion vectors (e.g., motion vector magnitude) during video encoding- ¶0008).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Arbeiter with the teachings of Chen to reduces the motion search range, increasing the chance that the motion estimation routine will find an accurate motion vector, and a reduced resolution results in increased encoding speed (Chen- ¶0059).

Claim 7 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Arbeiter James Henry et al. [US 20030174243 A1] in view of Stec Kevin John et al. [US 20140321561 A1].
Regarding claim 7, Arbeiter teaches all the limitations of claim 1.
However, Arbeiter does not teach explicitly:
wherein the image processor transmits the one of the video resolution reduction signal and the frame rate reduction signal on the basis of a depth map of the image frame to the video service server.
In the same field of endeavor, Stec teaches:
	wherein the image processor transmits the one of the video resolution reduction signal and the frame rate reduction signal on the basis of a depth map of the image frame to the video service (i.e. If a depth map can be derived or is independently available for the image sequence, the depth map can be used to selectively blur (effectively reducing the resolution of) background areas and to select encoding quantization parameters by image region in order to throttle the bitrate- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Arbeiter with the teachings of Stec to improve the compression efficiency of the rendered images (Stec- Abstract).

Claims 8 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Arbeiter James Henry et al. [US 20030174243 A1] in view of Abbas Adeel et al. [US 20170223368 A1].
Regarding claim 8, Arbeiter teaches all the limitations of claim 1.
However, Arbeiter does not teach explicitly:
	wherein upon receiving the video content having a resolution lower than the reference resolution from the video service server, the image processor converts the image frame into an image frame having the reference resolution and outputs the image frame having the reference resolution.
In the same field of endeavor, Abbas teaches:
wherein upon receiving the video content having a resolution lower (i.e. decoded low fidelity image- ¶0014) than the reference resolution (i.e. full resolution) from the video service server, the image processor converts  the image frame into an image frame having the reference resolution(i.e. up-sampled version- ¶0014) and outputs the image frame having the reference resolution (i.e. obtain a second full resolution image based at least in part on an up-sampled version of the decoded low fidelity image- ¶0014).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Arbeiter with the teachings of Abbas to (collectively) (Abbas- ¶0030).

Regarding claim 14, method claim 14 corresponds to apparatus claim 8, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 9 are 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Arbeiter James Henry et al. [US 20030174243 A1] in view of Lillig, Thomas M. [US 20040032906 A1].
Regarding claim 9, Arbeiter teaches all the limitations of claim 1.
However, Arbeiter does not teach explicitly:
wherein upon receiving the video content having a frame rate lower than the reference frame rate from the video service server, the image processor generates a complementing image frame on the basis of the image frame, and outputs the complementing image frame.
In the same field of endeavor, Lillig teaches:
	wherein upon receiving the video content having a frame rate lower than the reference frame rate from the video service server, the image processor generates a complementing image frame on the basis of the image frame, and outputs the complementing image frame (i.e. Temporal interpolation employs a temporal interpolation scheme, such that the frame rate can be increased at the video decoder 235. For example, using interpolation, a 10 frame-per-second video sequence can be viewed at 20 frames-per-second- ¶0060).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Arbeiter with the teachings of Lillig to reduce the jittery motion commonly found in current Internet video applications (Lillig- ¶0060).



Claims 10 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Arbeiter James Henry et al. [US 20030174243 A1] in view of Manabe Yoshihiro [US 20100128054 A1].
Regarding claim 10, Arbeiter teaches all the limitations of claim 1.
However, Arbeiter does not teach explicitly:
	further comprising a luminance sensor configured to measure a luminance of a surrounding of the display apparatus, wherein the image processor transmits the frame rate reduction signal to the video service server when a luminance value measured by the luminance sensor is smaller than a predetermined reference luminance value.
In the same field of endeavor, Manabe teaches:
	further comprising a luminance sensor configured to (i.e. an ambient light acquisition unit 31- ¶0074) measure a luminance of a surrounding of the display apparatus (i.e. The ambient light acquisition unit 31 acquires brightness of the environment in which the display device is placed- ¶0075), wherein the image processor transmits the frame rate reduction signal to the video service server when a luminance value measured by the luminance sensor is smaller than a predetermined reference luminance value (i.e. For example, when the ambient brightness is determined to be lower than a predetermined brightness, the luminous frequency determination unit 32 determines the luminous frequency so that the driving frequency of the luminous region becomes lower, compared with the driving frequency of the luminous region when the ambient brightness is higher than the predetermined brightness. More specifically, when the ambient light shows a first brightness, the luminous frequency determination unit 32 displays, at a frame rate lower than the first frame rate- ¶0077).
(Manabe- ¶0008).
Regarding claim 13, method claim 13 corresponds to apparatus claim 10, and therefore is also rejected for the same reasons of obviousness as listed above.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488